
	
		I
		112th CONGRESS
		1st Session
		H. R. 1773
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Gerlach (for
			 himself and Mr. Kissell) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the
		  research credit permanent, increase expensing for small businesses, reduce
		  corporate tax rates, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Made in America Act of
			 2011.
		2.Research credit
			 made permanent
			(a)In
			 generalSection 41 of the
			 Internal Revenue Code of 1986 (relating to credit for increasing research
			 activities) is amended by striking subsection (h).
			(b)Conforming
			 amendmentParagraph (1) of section 45C(b) of such Code is amended
			 by striking subparagraph (D).
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2010, and to taxable years beginning after
			 such date.
			3.Increase in rate
			 of alternative simplified credit
			(a)In
			 generalSubparagraph (A) of
			 section 41(c)(5) of the Internal Revenue Code of 1986 (relating to election of
			 alternative simplified credit) is amended by striking 14 percent (12
			 percent in the case of taxable years ending before January 1, 2009) and
			 inserting 20 percent.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years ending after December 31,
			 2010.
			4.Repeal the
			 alternative incremental credit
			(a)In
			 generalSection 41(c) of the
			 Internal Revenue Code of 1986, as amended by section 3, is amended by striking
			 paragraph (4) and by redesignating paragraphs (5), (6), and (7) as paragraphs
			 (4), (5), and (6), respectively.
			(b)Conforming
			 amendmentSection 41(c)(4)(C) of such Code, as redesignated by
			 subsection (a), is amended by striking the last sentence.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			5.Increased section
			 179 expensing made permanent
			(a)Dollar
			 limitationParagraph (1) of
			 section 179(b) of the Internal Revenue Code of 1986 is amended by striking
			 shall not exceed— and all that follows and inserting
			 shall not exceed $250,000 ($500,000 in the case of taxable years
			 beginning in 2010 or 2011)..
			(b)Phaseout
			 thresholdParagraph (2) of section 179(b) of such Code is amended
			 by striking exceeds— and all that follows and inserting
			 exceeds $800,000 ($2,000,000 in the case of taxable years beginning in
			 2010 or 2011)..
			(c)Conforming
			 amendmentsSubparagraph (A) of section 179(b)(6) of such Code is
			 amended—
				(1)by striking
			 beginning in calendar year 2012, the $125,000 and $500,000
			 amounts and inserting beginning in a calendar year after 2011,
			 the $250,000 and $800,000 amounts, and
				(2)by striking
			 calendar year 2006 and inserting calendar year
			 2007.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			6.Reduction in top
			 corporate marginal rate
			(a)In
			 generalParagraph (1) of section 11(b) of the Internal Revenue
			 Code of 1986 (relating to amount of tax) is amended—
				(1)by inserting
			 and at the end of subparagraph (B),
				(2)by striking
			 subparagraphs (C) and (D) and inserting the following:
					
						(C)30 percent of so much of the taxable income
				as exceeds $75,000.
						,
				and
				(3)by striking $11,750 and all
			 that follows and inserting $9,125.
				(b)Personal service
			 corporationsParagraph (2) of section 11(b) of such Code is
			 amended by striking 35 percent and inserting 30
			 percent.
			(c)Conforming
			 amendmentsParagraphs (1) and (2) of section 1445(e) of such Code
			 are each amended by striking 35 percent and inserting 30
			 percent.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010, except that the amendments made by
			 subsection (c) shall take effect on the date of the enactment of this
			 Act.
			7.Studies
			(a)Workplace
			 employee health care facilitiesThe Comptroller General of the United
			 States shall conduct a study of the impact of workplace employee health care
			 facilities on employee health and productivity. The results of such study shall
			 be submitted to the Congress within 1 year after the date of the enactment of
			 this Act.
			(b)Retention of
			 students in rural communitiesThe Comptroller General of the United
			 States shall conduct a study of the best practices for encouraging college
			 graduates from rural areas to return to those areas after graduation. The
			 results of such study shall be submitted to the Congress within 1 year after
			 the date of the enactment of this Act.
			
